On Petition For Rehearing.
Bierly, C. J.
— On June 14, 1965, this court denied appellant’s petition to consolidate a proposed appeal emanating in the same cause in the Newton Circuit Court, subsequent to *601the submission, on June 11, 1965, of the transcript and assignment of errors in this cause numbered 20825. Appellant submitted his brief in said cause on March 10, 1965, and appellees’ answer brief is due to be filed on or before July 10, 1965, in said cause. This court denied appellant’s petition to consolidate his proposed appeal and the appeal submitted in Cause No. 20825, primarily on the grounds that the proposed appeal involved contempt proceedings, the jurisdiction of which, we are of the opinion, rests in the Supreme Court and hence this court lacks jurisdiction to entertain the same.
In our opinion we cited the case of N.Y.C. & St. L. R.R. Co. v. Meek (1936), 210 Ind. 322, 1 N. E. 2d 611.
Appellant, on June 30, 1965, filed his verified petition for a rehearing and as the chief ground in support thereof stated:
“1. Because the basis for said decision, namely, class NINTH has been amended since said decision was rendered and consequently the Supreme Court did not and could not in 1936 apply 1963 Acts, class Ninth of which now provides:
“ ‘Ninth. Prosecutions for contempt to the lower courts.’ which contempts toward the lower courts are criminal, only, while civil contempts are toward the party and not the court and of which civil .contempts, Section 4-214 Burns’ Ind. Statutes, 1964 Cum. Supp. as amended, vests jurisdiction in the Appellate Court, by provision therein reading:
“ ‘All appealable cases, other than those herein mentioned, shall be taken to the Appellate Court.’ ”.
Appellant in his petition for rehearing and in his brief thereon placed great emphasis on the construction placed on the use of the word “to” in the Ninth class of Burns’, § 4-214, which he assumed was amended in 1963. He argued that “to” means toward the lower courts and can only apply to criminal contempt.
Section 4-214, Burns’ Statutes, as amended in Acts of 1925, ch. 201, § 1, p. 487, provides in pertinent part as follows: “Ninth. Prosecution for contempt of the lower courts” [rests in the Supreme Court.]
*602The Meek case, swpra, was decided under the 1925 Acts as aforesaid.
On denying appellant’s original petition for consolidation, we cited § 4-214 of Burns’, 1964 Cum. Supp., which provides, in part: “Ninth. Prosecution for contempt to the lower court” rests in the Supreme Court. Thus it appears that the “Ninth” class of § 4-214 has been amended by substituting the word “to ” for “of” as given in the 1925 Acts, ch. 201, § 1, p. 487.
In citing this §4-214, in Burns’ 1964 Cum. Supp., we assumed that Burns’ correctly quoted the official Acts of Indiana for the year 1963 as regards said class “Ninth.” However, upon investigation, we find that this “Ninth” class, in truth and in fact, was not amended by the Acts of 1963. Said “Ninth” class, as given in Acts of 1963, ch. 279, § 1, p. 425, reads as follows: “Prosecutions for contempt of the lower courts.”
Appellant has failed to cite, and we do not find, any cases which would indicate a deviation from the rule enunciated in the Meeks case, supra. Thus it appears that the “Ninth” class of the Acts of 1963, ch. 279, § 1, p. 425, and incorrectly quoted in § 4-214, Burns’ 1964 Cum. Supp., applies to appeals from civil as well as from criminal contempt.
We do not decide any question raised by appellant to the effect that some matters embraced in his contemplated appeal rest in the Appellate Court. All matters set forth therein are interwoven and commingled with the contempt proceedings, thereby rendering separation thereof impracticable and unrealistic.
Petition for rehearing denied.
Note. — Reported in 207 N. E. 2d 644. Rehearing denied reported in 209 N. E. 2d 60.